— Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered February 26, 1990, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Although the court’s decision denying the defendant’s motion to suppress failed to set forth its findings of fact regarding the defendant’s alleged state of intoxication during his questioning by police as required by CPL 710.60 (6), it is evident from the record that the defendant was not entitled to suppression of his statements (see, People v Acosta, 74 AD2d 640).
We have reviewed the defendant’s remaining contentions, including the alleged excessiveness of the sentence imposed, and find them to be either unpreserved for appellate review (see, CPL 470.05; see also, People v Clink, 143 AD2d 838), *346without merit, or harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Baldi, 54 NY2d 137; People v Suitte, 90 AD2d 80; People v Crimmins, 36 NY2d 230). Mangano, P. J., Kunzeman, Miller and Copertino, JJ., concur.